635 N.W.2d 328 (2001)
Senia PUSAKULICH, Plaintiff-Appellant,
v.
CITY OF IRONWOOD, Defendant-Appellee, and
Ross Peterson, d/b/a Ross Peterson Construction, Defendant.
No. 220791.
Court of Appeals of Michigan.
August 24, 2001.
Released for Publication October 19, 2001.
Pusakulich v. City of Ironwood, 247 Mich.App. 80, 635 N.W.2d 323. The July 27, 2001, opinion in this matter has been reviewed pursuant to MCR 7 .215(1). A majority of the judges polled have determined that a special panel should not be convened to resolve any potential conflict with Grounds v. Washtenaw Co. Rd. Comm., 204 Mich.App. 453, 516 N.W.2d 87 (1994), and Stabley v. Huron-Clinton Metropolitan Park Authority, 228 Mich.App. 363, 579 N.W.2d 374 (1998). Therefore, a special penal will not convene.
McDONALD, J., did not participate.